Title: To James Madison from Benjamin Henry Latrobe, 29 May 1809
From: Latrobe, Benjamin Henry
To: Madison, James


Sir,
Washington, May 29h. 1809.
I have the honor to lay before you an account of the expenditure of 5.000$, advanced to me on account of the furniture of the President’s house.
It will appear from the account itself that some of the payment have been made only on account of Claims. The Vouchers therefore being incomplete, untill the whole accounts shall have been liquidated, it has not be[en] possible to settle thus far the payments made, to my credit at the Treasury. This will be done, as soon as I am enable[d] to compleat the payment of all accounts rendered in full.
A further advance to this object, is therefore respectfully solicited. I am with highest respect Yrs. faithfully
B Henry Latrobe
 
[Enclosure]
Account current, B Henry Latrobe, with the Furniture of the President’s House

May 29h. 1809.

Dr.

$


To this Sum paid to him on account by a Warrant on the Treasury
}
5.000.—


⅌ Contra   Cr.




By this Sum pd. Louis Deblois for two Mirrors & expenses
}
1.060.—


By do ——— do ——— to settle small accts.

550.—


Mem: This Sum has been nearly expended for Articles of household use & repairs and is to be accounted for by Mr. Deblois.
}



By do ——— Louis Mark of New York for Table Linnen, & Looking Glass, on acct.
}
1.225.—


By do. ——— Paul S. Brown for China,

556.15


By do ——— Charles Bird, for knives, fork bottle stands, Waiters, Andirons, &c.
}
220.90


By do. ——— John Cox, for sundries (⅌ remittance to Peter Harvie Pha.)

840.70


By do ——— Geo: Blake for a Guitar

28.00


By do ——— Andrew Hazlehurst for a Pianoforte,

458.00


By Commission @ 2 ⅌ Cent

100.—




$5.038.75




Bills payable, ascertained.

To Hohman, for repairs of Copper Vessels & new ones,

92.62½


To Louis Mark, 3 large Chimney Glasse[s]

600.37½


To Labille, upholsterer, not less than

150.— 


And for the Curtains Chairs & Sofas of the drawing room will be wanted a payment of about
}
1.000.— 




1.743.00 


An additional advance is therefore respectfully solicited of 3 or 4.000 dollars.
B Henry Latrobe.
